Case 9:18-cv-80176-BB Document 543 Entered on FLSD Docket 05/29/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


   IRA KLEIMAN, as the personal                          CASE NO.: 9:18-cv-80176-BB/BR
   representative of the Estate of David
   Kleiman, and W&K Info Defense
   Research, LLC,

                    Plaintiffs,

   v.

   CRAIG WRIGHT,

                    Defendant.


        PLAINTIFFS’ OMNIBUS MOTION FOR LEAVE TO EXCEED PAGE
                               LIMITS

            Pursuant to this Court’s Orders, Plaintiffs have the following filings due on June 2nd: (1)

  Reply in Support of Plaintiffs’ Omnibus Daubert Motion to Strike Defendant’s Experts; (2) Reply

  in Support of Plaintiffs’ Motion for Partial Summary Judgment on Defendant’s Affirmative

  Defenses; and (3) Reply in Support of Plaintiffs’ Omnibus Motion in Limine:

            For the reasons that follow, Plaintiffs request an enlargement of the page limit for each

  filing:

            A. Reply in Support of Plaintiffs’ Omnibus Daubert Motion to Strike Defendant’s
               Experts

            Plaintiffs filed a 40 page Omnibus Daubert Motion. The Motion is directed at the opinions

  of 4 of Defendant’s experts. Defendant filed a 39 page response to that motion. Given the scope

  of the issues covered in the Motion and the Response, Plaintiffs need a total of 20 pages for their

  Reply in support of the Motion.
Case 9:18-cv-80176-BB Document 543 Entered on FLSD Docket 05/29/2020 Page 2 of 3



         B. Reply in Support of Plaintiffs’ Motion for Partial Summary Judgment on
            Defendant’s Affirmative Defenses

         Plaintiffs filed a 30 page Motion for Partial Summary Judgment. The Motion is directed

  at each of Defendant’s 14 Affirmative Defenses. Defendant filed a 20 page Response. Given the

  scope of issues raised in the Motion, Plaintiffs need 20 pages for their Reply in Support of the

  Motion.

         C. Plaintiffs’ Reply in Support of Their Omnibus Motion in Limine
         Plaintiffs filed a 22 page Motion in Limine. The Motion is directed at 7 different categories

  of evidence. Defendant filed an 18 page Response. Given the scope of the issues raised in the

  Motion and the Response, Plaintiffs need a total of 20 pages for their Reply in support of the

  Motion.

                              S.D. FLA. L.R. 7.1 CERTIFICATION

                In accordance with S.D. Fla. L.R. 7.1(a)(3), counsel for Plaintiffs conferred with

  Defendant’s counsel who opposes the relief sought here.



         Dated: May 29, 2020                           Respectfully submitted,


                                                       s/ Andrew S. Brenner
                                                       Andrew S. Brenner, Esq.
                                                       BOIES SCHILLER FLEXNER LLP
                                                       100 SE 2nd Street, Suite 2800
                                                       Miami, Florida 33131
                                                       abrenner@bsfllp.com

                                                       Velvel (Devin) Freedman, Esq.
                                                       ROCHE CYRULNIK FREEDMAN LLP
                                                       200 S. Biscayne Blvd.
                                                       Suite 5500
                                                       Miami, Florida 33131
                                                       vel@rochefreedman.com



                                                  2
Case 9:18-cv-80176-BB Document 543 Entered on FLSD Docket 05/29/2020 Page 3 of 3



                                                     Kyle W. Roche, Esq.
                                                     Joe Delich, Esq.
                                                     Admitted Pro Hac Vice
                                                     ROCHE CYRULNIK FREEDMAN LLP
                                                     185 Wythe Avenue F2
                                                     Brooklyn, New York 11249
                                                     kyle@rochefreedman.com


                                                     Counsel to Plaintiffs Ira Kleiman as
                                                     Personal Representative of the Estate of
                                                     David Kleiman and W&K Info Defense
                                                     Research, LLC.


                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 29, 2020 a true and correct copy of the foregoing was

  filed with CM/ECF, which caused a copy to be served on all counsel of record.


                                                     /s/ Andrew S. Brenner
                                                     ANDREW S. BRENNER




                                                3
